PER CURIAM.
In this forfeiture case, the trial court granted the claimant’s motion for summary judgment for, among other things, the State’s failure to request a hearing within 30 days of claimant’s answer, as formerly required by Tex.Rev.Civ.Stat.Ann. art. 4476-15, § 5.07(a), Act of May 28, 1973, 63rd Leg., R.S., ch. 429, 1973 Tex.Gen. Laws 1132, 1161, as amended, Act of May 25, 1985, 69th Leg., R.S., ch. 227, § 13, 1985 Tex.Gen.Laws 1102, 1124. The court of appeals reversed the judgment and remanded the cause for a trial on the merits, stating that “[bjecause section 5.07(a) was directory and not mandatory, the State may not have a summary judgment entered against it for failing to request or obtain a time for a forfeiture hearing within 30 days after ... [the claimant’s] answer.” 828 S.W.2d 112, 114-15. In State v. $435,000, 842 S.W.2d 642 (Tex.1992) (per curiam), we held that former section 5.07(a) was mandatory and that the claimant “was entitled to a hearing within thirty days and a prompt trial setting, and would have been entitled to mandamus relief had the trial court refused either; but ... [the claimant] was not entitled to dismissal of the State’s action for the trial court’s failure to consider the case expeditiously.” Id. at 645. Petitioner’s application for writ of error is denied.